Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of valances similar in all material respects to those the subject of D. N. & E. Walter & Co. et al. v. United States (43 Cust. Ct. 26, C.D. 2098), except that they are made of wood, the claim at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), for manufactures of wood, not specially provided for, by similitude under paragraph 1559, as amended, was sustained.